Title: To George Washington from Peter Scull, 3 August 1779
From: Scull, Peter
To: Washington, George


        
          Sir.
          War-Office [Philadelphia] 3d August 1779.
        
        In a letter, sometime since transmitted to your Excellency from Colonel Bland, he mentions that Captains Fetherston & Edminston

of the convention troops, had obtained permission from the governor of Virginia to come to Philadelphia in order to negociate their exchanges on parole.
        Captain Fetherstone came immediately on, and by application to your Excellency was allowed to go into New York—Captain Edminston was detained by his private business, but is now arrived, and sollicits a similar indulgence—The board have ordered him to remain at Mount-Holly in Jersey, untill your Excellency’s determination is known; which they will communicate to him as soon as you shall be pleased to favour them with it. I am, with the utmost respect Your Excellency’s most hble serv.
        
          P. Scull Secretary
        
      